Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose the following combination of limitations of independent claims 1, 7 and 19, as amended:

a partition layer having openings that correspond to the organic light emitting diodes; 
an encapsulation layer that covers the pixel circuit, the organic light emitting diodes, and  partition layer; and
a color filter that is disposed on the encapsulation layer,
wherein the encapsulation layer comprises an edge area that is adjacent to the nondisplay area in the display area and a center area that is not directly adjacent to the non-display area,
the edge area and the center area overlap the display area in a plan view, 
the color filter comprises a first color filter, a second color filter, a third color filter, and color filter overlapped portions where the first color filter, the second color filter, and the third color filter are overlapped, 
the color filter overlapped portions overlap areas where the partition layer is disposed in a plan view, and
a thickness of the color filter is greater in the edge area than in the center area.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuno et al., US 2016/0238901 A1 describing an overlapping color filter layer with a sloped edge; 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARVESH J NADKARNI/Examiner, Art Unit 2623                                                                                                                                                                                                        
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623